Citation Nr: 1543763	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  08-01 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an initial compensable rating for a service-connected right wrist disability prior to July 1, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to March 2007.  

The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a July 2007 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO) that awarded service connection for a right wrist disability and assigned a noncompensable evaluation, effective April 1, 2007.  Subsequently, the Veteran's claims file was transferred to and remains in the jurisdiction of the Fargo, North Dakota RO.

In January 2012, the Board remanded the claim for further development.

In a December 2014 decision, the Board awarded a 10 percent evaluation for the right wrist disability, effective July 1, 2008, and denied a compensable rating prior to July 1, 2008.  The Veteran appealed that decision to the Court.  In July 2015, the Court issued an order that vacated the portion of the December 2014 Board decision that denied a compensable rating for a right wrist disability prior to July 1, 2008, and remanded the matter for readjudication consistent with the instructions outlined in the July 2015 Joint Motion by the parties.  


FINDING OF FACT

Prior to July 1, 2008, the Veteran's right wrist disability was manifested by pain, swelling, and stiffness, causing functional impairment of locking, giving way of grip, and weakness of grip strength.  





CONCLUSION OF LAW

Prior to July 1, 2008, the criteria for entitlement to a 10 percent, but no higher, evaluation for a service-connected right wrist disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5024, 5214, 5215 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Since the July 2007 rating decision on appeal granted service connection for the Veteran's right wrist disability and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A December 2007 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter, while an October 2012 supplemental SOC readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any pertinent evidence that remains outstanding.

Regarding whether there was substantial compliance with the Board's January 2012 remand directives, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter in January 2012 requesting that he identify any treatment he had received for his right wrist disability.  The Veteran responded that he had received treatment at VA facilities and the AOJ obtained and associated with the claims file the identified records.  The AOJ also scheduled the Veteran for a VA examination in March 2012 to evaluate the severity of his right wrist disability.  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As is pertinent to the time period addressed by this decision, the Veteran was seen for a VA examination in January 2007.  The VA examiner completed all necessary testing, examined the Veteran, and provided pertinent information regarding the severity of the Veteran's right wrist disability.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

As noted in the Introduction, a July 2007 rating decision granted service connection for a right wrist disability and assigned a noncompensable evaluation, effective April 1, 2007, the day after the Veteran's discharge from service.  In a December 2014 decision, the Board awarded a 10 percent rating from July 1, 2008 and denied a compensable rating prior to that date.  The Veteran contends that he is entitled to a higher 10 percent rating prior to July 1, 2008 for pain and functional loss in his right wrist.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).
If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

The Veteran's right wrist disability has been evaluated as tenosynovitis under 38 C.F.R. § 4.71a, DC 5024, which provides that disability will be rated on limitation of motion of the affected part as arthritis, degenerative, under DC 5003.  

Under DC 5003, a veteran will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  For the wrist, DCs 5214 and 5215 are used to evaluate limitation of motion.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Evaluation percentages vary under DCs 5214 and 5215 based on whether the major or minor arm is affected.  The record reflects the Veteran's dominant hand is his left hand.  See January 2007 VA examination report.  Therefore, his right wrist is his minor arm.  38 C.F.R. § 4.69.  

DC 5214 evaluates impairment from ankylosis of the wrist and provides a 20 percent rating for the minor wrist when there is favorable ankylosis in 20 degrees to 30 degrees dorsiflexion.  A 30 percent rating is warranted for ankylosis in any other position, except favorable.  A 40 percent rating is warranted for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  38 C.F.R. § 4.71a, DC 5214.  A Note provides that extremely unfavorable ankylosis will be rated as loss of use of the hand under DC 5125.  38 C F R § 4 71a.

DC 5215 evaluates limitation of motion of the wrist and provides a 10 percent rating for the minor wrist where dorsiflexion is less than 15 degrees or where palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, DC 5215.

The Rating Schedule further provides that the normal range of motion for the wrist is from 0 to 70 degrees of dorsiflexion and 0 to 80 degrees of palmar flexion.  Normal wrist ulnar deviation is from 0 to 45 degrees, while normal wrist radial deviation is from 0 to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I.

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).

As previously noted, the only issue currently before the Board is whether the Veteran is entitled to an initial compensable rating prior to July 1, 2008 for his right wrist disability.  Therefore, the Board's analysis will only discuss evidence of record prior to that date.  

A June 2006 MRI taken during the Veteran's service reflects that the Veteran reported having ongoing wrist pain for about 4 years.  He had been seeing a specialist, but the pain was not resolving with conservative treatment.  He reported wearing wrist braces as much as possible.  He took nonsteroidal anti-inflammatory drugs on a daily basis, but they did not help his pain very much.  The MRI revealed mild degenerative joint disease of the radiocarpal joint and subchrondral edema or cyst formation involving the lunate laterally and likely degenerative.

On January 2007 VA examination, the Veteran reported experiencing weakness of the grip of his right hand, stiffness at times, swelling occasionally in the ventral wrist on the ulnar side, and giving way of grip at times.  He also experienced locking when the wrist was sharply flexed downward and indicated that he had to use his left hand to bring the wrist back to neutral.  He reported experiencing constant, localized pain located at ulnar area of the right wrist.  He described the pain as aching, sharp, and cramping in nature and an 8 on a 10 pain scale.  The pain was elicited by physical activity and right arm and shoulder use and was relieved by rest.  He reported being able to function during the pain with medication.  The examiner noted that he did not describe pain induced by repetitive use, such as with keyboarding.  On physical examination, the examiner noted that the right wrist seemed to lock when the Veteran flexed it sharply to the limit of his range of motion and he needed to lift the wrist back to neutral with his left hand.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, sublimation or guarding of movement noted on range of motion testing.  Dorsiflexion was to 70 degrees, palmar flexion was to 80 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 45 degrees.  The examiner noted that the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The diagnosis was locking of the right wrist with an objective factor of locking in flexion.  The examiner also found that functional impairment included loss of right hand strength.  

In his July 2007 notice of disagreement, the Veteran reported experiencing limited use of his right wrist and pain on a daily basis.  

A December 2007 VA treatment record shows the Veteran reported experiencing dull, sharp, throbbing and continuous pain in his wrists precipitated by physical activity. 

In his January 2008 VA Form 9, Substantive Appeal, the Veteran reported needing to wear a wrist support and experiencing limited use during pain and flare-ups.

In examining this evidence, the Board resolves reasonable doubt in the Veteran's favor and concludes that he is entitled to a 10 percent rating prior to July 1, 2008 pursuant to DC 5024, since the record reflects that he had arthritis and experienced DeLuca factors of pain, swelling, and stiffness, that caused functional impairment of locking, giving way of grip, and weakness of grip strength.  The June 2006 MRI results revealed mild degenerative joint disease of the radiocarpal joint.  At that time the Veteran reported wearing wrist braces as often as possible and experiencing pain for about four years.  On January 2007 VA examination, he reported experiencing pain, stiffness, and swelling, causing weakness of grip strength and giving way of grip.  Although range of motion on examination was full, the examiner found that the Veteran's wrist locked at the endpoint of flexion.  It was also noted that he had functional impairment including loss of right hand strength.  Based on this evidence and the Veteran's competent statements regarding his symptoms, the Board resolves any reasonable doubt in the Veteran's favor and finds that the Veteran experienced pain, swelling, and stiffness that caused him functional impairment of locking, weakness of grip strength, and giving way of grip.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  As such, the Board concludes that assignment of a 10 percent rating pursuant to DC 5003 is warranted prior to July 1, 2008.  38 C.F.R. § 4.59.  

As this decision grants the Veteran a 10 percent rating for his service-connected right wrist disability prior to July 1, 2008, it is not necessary to consider evaluation under DC 5215, since 10 percent is the maximum evaluation under that DC.  

Regarding evaluation based on ankylosis under DC 5214, there is no evidence indicating the Veteran had ankylosis of the right wrist prior to July 1, 2008.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)).  Although the record shows the Veteran experienced locking of his right wrist, ankylosis of the wrist was not shown, even with consideration of all factors potentially applicable, such as flare-ups, pain, and weakened movement.  Accordingly, a rating in excess of 10 percent was not warranted under DC 5214 prior to July 1, 2008.

The Board has also considered the Veteran's lay statements that his right wrist disability was worse than evaluated prior to July 1, 2008.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses and the Board has utilized his statements to resolve doubt in his favor and award a higher 10 percent rating for the right wrist disability.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his right wrist disability has been provided by the medical personnel who examined him prior to July 1, 2008 and who rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology regarding whether he is entitled to a rating in excess of 10 percent prior to July 1, 2008.  

The Board has considered whether any staged rating is appropriate for the assigned rating discussed above.  The Board has found that evidence regarding the level of disability for the right wrist is consistent with the assigned rating for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms prior to July 1, 2008 and symptoms warranting a higher rating have not been shown.  Accordingly, staged ratings are not warranted for the service-connected right wrist disability.  See Fenderson, 12 Vet. App. at 119.  

The Board has also considered whether referral for extraschedular ratings for the right wrist disability is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As explained in detail above, prior to July 1, 2008, the Veteran's right wrist disability was manifested by pain, swelling, and stiffness, that caused functional impairment of locking of the wrist, weakness of grip strength, and giving way of grip.  The pertinent diagnostic codes in 38 C.F.R. § 4.71a in conjunction with DeLuca factors, as interpreted by Mitchell, contemplate these symptoms.  Hence, the rating criteria reasonably describe the Veteran's right wrist disability prior to July 1, 2008.  In short, there is no indication in the record that the average industrial impairment from his right wrist disability would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  All of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities and are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In summary, the Board concludes that the evidence more nearly approximates findings warranting a 10 percent, but no higher, rating for the right wrist disability prior to July 1, 2008.  



ORDER

An initial 10 percent, but no higher, rating is warranted for a service-connected right wrist disability prior to July 1, 2008, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


